UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-07567 STATE STREET NAVIGATOR SECURITIES LENDING TRUST (Exact name of registrant as specified in charter) One Lincoln Street, 4th Floor Boston, Massachusetts 02111 (Address of principal executive offices) Nancy L. Conlin, Vice President and Counsel State Street Bank and Trust Company 4 Copley Place, 5th Floor Boston, Massachusetts 02116 (Name and address of agent for service) Registrant’s telephone number, including area code:(617) 662-3966 Date of fiscal year end:December 31 Date of reporting period: July 1, 2008 - June 30, 2009 Item 1.Proxy Voting Record State Street Navigator Securities Lending Prime Portfolio, the sole operating series of the Registrant, did not hold any securities with respect to which the Portfolio was entitled to vote, pursuant to Section 30 of the Investment Company Act of 1940, as amended, and Rule 30b1-4 thereunder, for the most recent twelve-month period beginning July 1, 2008 and ending June 30, 2009. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STATE STREET NAVIGATOR SECURITIES LENDING TRUST By:/s/ James Ross James Ross President
